an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered August 9, 2002, which granted the motion of the defendant Papitto Construction Company for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The respondent made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the respondent’s motion for summary judgment. Ritter, J.P., Florio, Smith and H. Miller, JJ., concur.